Citation Nr: 0419696	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which service connection for PTSD 
was denied.  

In October 2002 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an October2003 Order, the Court vacated 
the Board's October 2002 decision for the Board to consider 
previously untranslated Spanish documents.  

FINDING OF FACT

PTSD is not currently shown.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2003); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  In particular, the Board 
finds that the examination by a board of three psychiatrists 
is highly probative evidence, which shows that the veteran 
does not have PTSD.  In July 1994 a board of three 
psychiatrists examined the veteran.  Their diagnosis was 
anxiety disorder, not otherwise specified and alcohol abuse.  

In October 1969, the diagnosis was anxiety reaction, as it 
was in April 1980.  In December 1983, a physician set forth a 
diagnosis of schizophrenia, undifferentiated type, with 
instructions to rule out PTSD.  A January 1984 discharge 
report sets forth a diagnosis of PTSD.  A November 1984 VA 
examination report sets forth an Axis I diagnosis, however, 
of only "Features of a Post-Traumatic Stress Disorder."  More 
recently, a July 1994 VA examination resulted in an Axis I 
diagnosis of anxiety disorder.  The most recent VA 
examination suggests that the veteran does not manifest PTSD.  
The July 1994 examination report is the most recent 
examination documented in the claims file, and, therefore, as 
to the nature of any current disorder, it is more probative 
than other reports also contained in the claims file.  
Earlier evidence, furthermore, does not consistently set 
forth a diagnosis of PTSD, and the July 1994 diagnosis, is 
consistent with diagnoses set forth in 1969 and 1980.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is far 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Accordingly, service connection for PTSD must 
be denied.  


There were documents in the file that were in Spanish and 
that were not translated to English until after the Board's 
October 2002 decision.  This was the reason for the Court's 
order to vacate the Board's October 2002 decision.  The Board 
has now reviewed those previously untranslated documents.  
The previously untranslated documents were the veteran's own 
written contentions concerning his claim.  In September 1980 
the veteran solicited an evaluation of his nervous and sight 
conditions.  He informed the RO that his records were at the 
VA hospital and that he was receiving treatment.  In February 
1981 the veteran wrote that he was receiving treatment at the 
VA hospital, that he was exposed to "Agent Orange" and that 
his nervous condition continued to deteriorate.  In December 
1982 the veteran wrote that his disabilities had worsened and 
that he was hospitalized at the VA hospital, in San Juan, the 
Commonwealth of Puerto Rico.  He wrote that his disabilities 
prevent him from working.  These written statements were not 
particularly pertinent to the issue of entitlement to service 
connection for PTSD.  Rather they were redundant of the 
information already of record and consideration of the 
previously untranslated documents does not warrant 
entitlement to service connection for PTSD.  

The veteran's counsel argued that the lay statements 
submitted by the veteran's fellow service members verified 
that the veteran's alleged stressors occurred.  The veteran's 
counsel contends that the Board should attempt to verify that 
the authors of the two lay statements served with the veteran 
in Vietnam.  However, in light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issues of participation in 
combat, and whether verified stressors exist, are 
"downstream" issues which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in March 2002.  Specifically, in the March 2002 
RO letter the RO informed the appellant of the following: 1.) 
What must the evidence show to establish entitlement; and 2.) 
What the appellant could do to help with the claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In November 1994, prior to the enactment of the 
VCAA, the RO initially denied the claim on appeal.  The 
veteran was not provided VCAA notice until March 2002.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in October 1969, July 1984, November 1984, and July 1994.  
The reports of examinations are in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service connection for PTSD is denied.

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



